           Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 1 of 13




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17
17
                                   IN THE UNITED STATES DISTRICT COURT
18
18                                     FOR THE DISTRICT OF ARIZONA
19
19
     United States of America,                        NO. CR-18-00422-PHX-SMB
20
20
21
                              Plaintiff,              DEFENDANTS’ OPPOSITION TO THE
21   vs.                                              GOVERNMENT’S MOTION TO ADMIT
22
22                                                    EVIDENCE OF MURDERS
     Michael Lacey, et al.,                           IMPLICATING BACKPAGE (Doc. 920)
23
23
24                       Defendants.                  (Oral argument requested)
24
25
25
26
26
27
27
28
28


            DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
         Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 2 of 13




     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
11
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
22   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
33   DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
44
     Los Angeles, California 90067-2561
55   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
66   glincenberg@birdmarella.com
77   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
88   Attorneys for John Brunst
99   Bruce Feder (AZ Bar No. 004832)
10
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12
12   bf@federlawpa.com
13
13   Attorney for Scott Spear

14
14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
15
     3550 N. Central Ave., Suite 1155
16
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17
17   Facsimile: (602) 314-6273
18
18
     david@deisenbergplc.com
     Attorney for Andrew Padilla
19
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20
20   JOY BERTRAND ESQ LLC
21
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23
23   joy.bertrand@gmail.com
24
24   Attorney for Joye Vaught

25
25

26
26

27
27

28
28
                                         ii
             DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
           Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 3 of 13




 1             Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 2   Joye Vaught (“Defendants”), by and through their undersigned attorneys, file the instant
 3   opposition to the government’s Motion to Admit Evidence of Murders Implicating Backpage
 4   (“Motion,” Doc. 920). Defendants are charged with having facilitated prostitution through
 5   operation of a classified ads website, and related money laundering charges. Yet the government
 6   seeks to introduce evidence of ten murders committed by uncharged third parties, eight of which do
 7   not even arguably relate to the Travel Act counts charged in this case, and none of which tend to
 8   prove any element of any charged offense. The evidence is entirely irrelevant to this case and is
 9   unduly prejudicial, and should be precluded under Rules 401 and 403 of the Federal Rules of
10   Evidence. The government’s tortured arguments to the contrary are unmoored from any authority
11   and are entirely infirm. 1
12                                               ARGUMENT
13             “Evidence may not be admitted at trial unless it is relevant, as defined by Rule 401 of the
14   Federal Rules of Evidence.” United States v. Vallejo, 237 F.3d 1008, 1015 (9th Cir. 2001). Under
15   Rule 401, evidence is relevant if it “has any tendency to make a fact more or less probable than it
16   would be without the evidence and “the fact is of consequence in determining the action.” Fed.
17   R. Evid. 401. Evidence that does not establish an element of a crime charged is not relevant. See
18   United States v. Ellis, 147 F.3d 1131, 1135-36 (9th Cir. 1998) (reversing conviction on basis that
19   irrelevant, unduly prejudicial evidence was wrongly admitted and deprived the defendant of a fair
20   trial).
21             Courts should exclude even relevant evidence “if its probative value is substantially
22   outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,
23   misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed.
24   R. Evid. 403. Evidence that does not go to establishing an element of a crime charged has “virtually
25   no probative value.” Ellis, 147 F.3d at 1136; accord United States v. Gonzalez-Flores, 418 F.3d 1093,
26   1      Defendants’ arguments as set forth in Defendants’ Motion to Preclude Presentation of
27   Certain Evidence are incorporated by reference and should be considered as to the murder
     evidence that the government seeks to introduce. (See Doc. 908 (publicly filed version); Doc. 911
28   (version lodged under seal).)
                                                      1
                DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
          Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 4 of 13




 1   1098 (9th Cir. 2005). Further, “when evidence is minimally relevant, it is likely to be minimally
 2   probative as well. Moreover, a decision regarding probative value must be influenced by the
 3   availability of other sources of evidence on the point in question.” United States v. Wiggan, 700 F.3d
 4   1204, 1213 (9th Cir. 2011) (footnotes omitted).
 5          “Unfair prejudice” refers to “the capacity of some concededly relevant evidence to lure the
 6   factfinder into declaring guilt on a ground different from proof specific to the offense charged.”
 7   Old Chief v. United States, 519 U.S. 172, 180 (1997); Ellis, 147 F.3d at 1135 (recognizing that “unfair
 8   prejudice” refers to “an undue tendency to suggest decision on an improper basis, commonly,
 9   though not necessarily, an emotional one or evidence designed to elicit a response from the jurors
10   that is not justified by the evidence” (quotations omitted)).
11          The Ninth Circuit has explained that “[w]here the evidence is of very slight (if any)
12   probative value, it’s an abuse of discretion to admit it if there’s even a modest likelihood of unfair
13   prejudice or a small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424 (9th Cir.
14   1992). Courts must carefully engage in balancing under Rule 403 because it is reversible error to
15   admit evidence that “could have prejudiced [the defendant] unfairly.” United States v. Gonzalez-Flores,
16   418 F.3d 1093, 1098 (9th Cir. 2005) (emphasis added). Consequently, where evidence “very well
17   could . . . trigger[] an emotional response from the jury members,” giving rise to “at least a modest
18   likelihood of unfair prejudice,” Rule 403 requires exclusion unless the evidence is of substantial
19   probative value. Id. at 1099 (emphasis added). 2
20
     I.     Evidence of the murders should be precluded because it is not relevant to any
21
            charged crime or to Defendants’ conduct.
22          Evidence of the murders should be precluded. This evidence is not relevant to a charged
23   crime or to the Defendants’ conduct. To be clear, the government does not claim that Defendants
24   knew or knew of the third parties committing these crimes, that Defendants knew or knew of the
25

26   2        The government has cited to United States v. Starnes, 583 F.3d 196 (3d Cir. 2009), for what it
27   feels is a better standard for Rule 403 balancing. In addition to the fact that this case is not binding
     on this Court, the standard articulated is at odds with the binding Ninth Circuit standards discussed
28   herein.
                                          2
              DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
          Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 5 of 13




 1   victims of these crimes, that Defendants had anything to do with the commission of these crimes,
 2   that Defendants even knew the crimes had been committed (unless they read after-the-fact press
 3   coverage), or that Defendants ever saw or knew of any ads the government contends relate to
 4   these crimes. The only alleged object of the charged conspiracy was making money by facilitating
 5   prostitution (Indict. ¶¶ 195-99), and the Travel Act counts allege facilitation of prostitution only.
 6   Thus, the murder evidence does not tend to prove any element of the charged offenses and must
 7   be precluded under Rule 401. See Ellis, 147 F.3d at 1135-36 (explaining that evidence offered to
 8   show intent and potential victim impact is not relevant when “neither intent nor potential victim
 9   impact were elements of the charge” (quotations omitted)). Indeed, the government has cited no
10   case that supports the admission of evidence under these circumstances.
11          The government tries to get around this black-letter requirement by arguing that
12   Defendants’ purported knowledge of the murders after the fact shows “that Defendants knew
13   about the website’s true nature, and helps demonstrate how the company’s business practices
14   facilitated the criminal activities of the prostitutes and pimps who used the website.” (Mot. at 2.)
15   The government’s argument for admission of this evidence proceeds as follows: (1) the people
16   murdered were prostitutes; (2) the prostitutes advertised on Backpage; (3) Defendants learned
17   about the murders from articles that indicated that the women were prostitutes who had advertised
18   on Backpage; and (4) Defendants’ after-the-fact awareness of these ten murders means that
19   Defendants knew that all other hundreds of millions of ads posted on Backpage involving all other
20   people were “exclusively for prostitution.” (Mot. 1-2.) This convoluted theory of relevance is
21   lacking for several reasons. Indeed, unpacking the chain of inferences necessary to reach the
22   government’s suggested result demonstrates that the government’s argument is not grounded in
23   fact or logic, and when a “quantum leap of logic” forms the “the linchpin of the government’s
24   argument,” the court should reject that argument. United States v. Jimenez-Medina, 173 F.3d 752,
25   754-55 (9th Cir. 1999).
26          First, even if Defendants learned after the fact that ten people who had ads posted on
27   Backpage were in fact prostitutes, that evidence provides no causal link to the purported purpose
28   for admitting this evidence – to show that Defendants knew that the millions of ads posted to the
                                          3
              DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
          Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 6 of 13




 1   site were “exclusively for prostitution.” After-the-fact knowledge about these isolated ads does
 2   not show what Defendants knew about the site in general. It says nothing about what Defendants
 3   knew or intended with respect to any ads pre-publication. It does not show what the Defendants
 4   knew or intended about the specific business enterprises referenced in the 50 substantive Travel
 5   Act counts, to which the Court has now limited this case. (See Doc. 946 at 13.) Nor can it make
 6   the “quantum leap of logic” to support the claim that Defendants knew that all of the ads posted
 7   to the site were “exclusively for prostitution.” Instead, at best, it shows that Defendants learned
 8   after the fact that a handful of ads out of millions were related to prostitution. 3
 9          Notably, only two of the murders even related to individuals whose ads are included among
10   the fifty substantive Travel Act charges – Victims 15 and 16 – and it is not at all clear that those
11   murders have any relation to ads on Backpage. Thus, the government’s strained efforts to fit the
12   inflammatory murders into the elements of the charges in this case are unavailing and should be
13   rejected.    If, as to those two individuals, the government offered evidence that they were
14   prostitutes, that would arguably be relevant. But evidence that they were murdered is not relevant
15   to any of the elements of the charged crimes.
16          Second, as to almost all of the murders, the government does not even allege that the
17   murder victim met the murderer through a Backpage ad. For instance, as to the four murder
18   victims in Detroit, the women advertised on at least fifteen other websites that were not owned,
19

20

21
     3       Indeed, the claim that a small amount of criminal activity (even if serious criminal activity)
     establishes anything about the “true nature” of a website is unfounded. As of 2016, 101 murders
22   had been linked to Craigslist ads. See Caitlin Dewey, Think Twice Before Answering that Ad: 101
     Murders Have Been Linked to Craigslist, The Washington Post, January 11, 2016 available at
23
     https://www.washingtonpost.com/news/the-intersect/wp/2016/01/11/think-twice-before-
24   answering-that-ad-101-killers-have-found-victims-on-craigslist/(last visited May 8, 2020). Further,
     in 2018, Facebook was responsible for more than ninety percent of the 45 million reports of online
25   photos and videos of children being sexually abused. See Katie Benner & Michael Isaac, Child-
26
     Welfare Activists Attack Facebook Over Encryption Plans, The New York Times, May 5, 2020, available
     at https://www.nytimes.com/2020/02/05/technology/
27   facebook-encryption-child-exploitation.html (last visited on May 8, 2020).               Under the
     government’s logic, this evidence shows that Craigslist’s “true nature” is a murder site and that
28   Facebook’s “true nature” is a hub for images depicting sexual abuse of children.
                                             4
                 DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
           Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 7 of 13




 1   operated, or controlled by Backpage. 4 (See Daniel Fisher, Backpage Takes Heat, But Prostitution Ads
 2   Are Everywhere, Forbes, Jan. 26, 2012, a true and correct copy of which is attached hereto as Exhibit
 3   A.) The government does not claim that the murderers used Backpage to locate the victims. (See
 4   Mot. at 2-7.) Likewise, the government does not allege that Victims 6, 15, 14, or D.R. met their
 5   murderers through a Backpage ad, merely that they were advertised on Backpage. 5 (See id. at 5-7.)
 6   This all shows just how attenuated the evidence is from this case, and how presentation of the
 7   murders would open the door to a vast array of evidence that is not relevant to the Defendants’
 8   conduct or the charged crimes, and, as discussed below, would do nothing more than prejudice
 9   Defendants and cause undue delay and jury confusion. For all these reasons, evidence of these
10   murders is not relevant to the Travel Act charges in this case and should not be presented to the
11   jury. 6
12
     II.       Evidence of the murders should be precluded because there is no foundation for the
13
               proposed boundless scope of this evidence.
14             In any event, the scope of the government’s request is unclear. Does the government seek
15   a blanket ruling that every article, document, and email referenced in its Motion is admissible? Or
16

17   4       The government contends that these websites will somehow be linked to Backpage at trial.
18   This contention lacks merit. Backpage did not own, operate or control those other websites, and
     is not even alleged to have had a relationship or affiliation with any except one, The Erotic Review,
19   but that relationship ended long before these murders. Indeed, in early 2011, Backpage banned
     reference to The Erotic Review in ads. Further, the fact that other websites copied content from
20   Backpage, which happened frequently, is no reflection on the actions of Backpage. In any event,
21   this just shows the undue consumption of time and juror confusion that will result from the
     admission of this evidence.
22
     5     As to those it does so allege – Victim A.H. and 16 – if the murder evidence is let in, the
23
     Court would have to hold a trial within the trial to determine whether the allegation is correct.
24
     6       Additionally, the government misrepresents this Court’s holding in the Order (Doc. 793)
25   on the Defendants’ Motion to Dismiss. This Court did not hold that “the First Amendment is not
26
     a viable defense for the Defendants,” as the government claims. (Mot. at 2.) Instead, this Court
     ruled that, under the standards for dismissal, in which the Court must presume the allegations are
27   true, the Defendants failed to meet their burden for dismissal under the First Amendment. That
     limited holding is a far cry from a blanket ruling that the First Amendment has no application to
28   the defense of this case at trial.
                                            5
                DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
            Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 8 of 13




 1   more generally that any evidence that references the murders is admissible? The government does
 2   not say and the motion should be denied on that ground alone. The government has provided no
 3   foundation for admitting any particular evidence as evidence of any Defendants’ knowledge. To
 4   be relevant to a Defendant’s knowledge that the website was used “exclusively for prostitution”
 5   (as the government contends it wants to do), the government must establish the following
 6   foundation evidence for each piece of evidence it wants to present: (1) the Defendant(s), if any,
 7   who saw the evidence; 7 (2) what the evidence revealed; (3) why the evidence is relevant to the
 8   Defendant who saw it. Additionally, much of the evidence the government apparently wants to
 9   admit is hearsay (or double or triple hearsay), and the government must present a basis for its
10   admissibility (which it has not done in its Motion). Indeed, the Motion repeatedly references the
11   foundational evidence that the government intends to present “at trial” with respect to the
12   evidence that references the murders. Because that foundational evidence is not before this Court
13   as part of this Motion, any ruling on the admissibility of this evidence should be made “at trial,”
14   to the extent that the Motion is not denied in its entirety based on the lack of relevance and the
15   unduly prejudicial and confusing nature of this evidence.
16
     III.    Evidence of the murders will be unfairly prejudicial and should be excluded as a
17
             matter of fundamental due process.
18           The evidence of uncharged murders should also be excluded as unduly prejudicial. The
19   government has not provided a single case that supports its desire to inject this Travel Act case
20   with such inflammatory evidence.
21           The presentation of evidence concerning ten murders of young women by people not
22   connected to Defendants, including testimony of grieving family members, is exactly the type of
23   emotional, inflammatory, and confusing evidence that should be precluded under Rule 403. In the
24   context of a prosecution for the smuggling of illegal aliens, the Ninth Circuit held that the
25
     7      This is different from a Defendant who was merely copied on an email. To be relevant,
26
     the government must show that the email was received by a Defendant, and at the very least,
27   opened by the Defendant. But to be admissible, the government should be required to prove that
     a Defendant actually read the email or the email attachment the government seeks to introduce as
28   evidence of that Defendant’s knowledge.
                                           6
               DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
          Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 9 of 13




 1   government’s presentation of evidence that two of the aliens the defendant smuggled were young
 2   girls who suffered heat strokes requiring emergency medical treatment should not have been
 3   admitted because that evidence did “not go to any of the elements” of the smuggling charge and
 4   “very well could have triggered an emotional response from the jury members.” United States v.
 5   Gonzalez-Flores, 418 F.3d 1093, 1098-99 (9th Cir. 2005). The evidence at issue in this case – the
 6   murder of young women – is likely to trigger an even greater “emotional response” from the jury
 7   than the heat-strokes at issue in Gonzalez-Flores. Indeed, even in murder cases, the presentation of
 8   evidence of uncharged murders by the defendant results in reversals because such evidence is
 9   unduly prejudicial. See United States v. Bradley, 5 F.3d 1317, 1319-22 (9th Cir. 1993) (vacating
10   conviction for conspiracy to kill a witness because the government’s presentation of an uncharged
11   murder was “highly and unfairly prejudicial” under Rule 403).
12          Second, the government intends to offer evidence of murders by third-parties, with which
13   Defendants had absolutely no involvement, all of which would only serve to prejudice the jury and
14   demonize Defendants. When evidence of harm caused by third parties does not prove an element
15   of the charged offense, courts exclude such evidence as unduly prejudicial, as this Court should do
16   here. “[I]t’s totally unacceptable” for a defendant “to be prejudiced by something he seems to
17   have done but in fact did not.” See Hitt, 981 F.2d at 423-25 (reversing defendant’s unregistered
18   machine gun conviction based on admission of evidence regarding roommate’s guns). Here, there
19   is a very real likelihood that if the Court allows evidence of the murders to be presented, the jury
20   will be confused and believe that Defendants are somehow implicated in the murders themselves.
21   Evidence of uncharged, inflammatory crimes has no place in this trial.
22          Third, the presentation of evidence of these murders – committed by third parties who
23   were and are strangers to Defendants – would confuse the jurors and cause undue delay and
24   wasting of time. Indeed, in this case, allowing the government to present evidence of non-party
25   conduct will involve dozens of time-consuming mini-trials within a trial – with untold numbers of
26   witnesses and impeachment witnesses – on issues not before the jury about each of the alleged
27   murders, including whether any of those crimes had any connection to an ad on Backpage. See
28   Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 690 (9th Cir. 2001) (affirming exclusion of
                                          7
              DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
         Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 10 of 13




 1   evidence under Rule 403 where presentation of the evidence at issue “might have resulted in a
 2   ‘mini trial’” concerning parties not before the court and “would create a significant danger that the
 3   jury would base its assessment of liability on remote events involving other employees, instead of
 4   recent events concerning Plaintiffs”).
 5          Finally, there are far less prejudicial ways to try to prove that Defendants learned that some
 6   people had posted ads on Backpage related to prostitution; indeed, the government intends to
 7   offer any number of witnesses and exhibits that supposedly prove this point. Evidence of lurid
 8   murders does not add to the evidence, but instead only shocks the jury and invokes an emotional
 9   response. This is exactly what Rule 403 is intended to prevent, especially where the probative
10   value is missing or minimal. Consequently, even if the Court were to find Defendants’ after-the-
11   fact knowledge that the ads associated with these women was relevant to the elements of the
12   charged crimes or the Defendants’ conduct (and it is not), and even if the government established
13   at trial the foundation to introduce evidence of these ten purported instances of prostitution, there
14   should be no reference to the murders or other crimes. This would achieve the government’s
15   stated objective without interjecting the highly emotional, inflammatory, and prejudicial evidence
16   of the murders into this trial.
17          For all these reasons, this evidence should be barred under Rule 403.
18          Critically, the government has not provided this Court with a single case that supports its
19   request to inject this highly prejudicial evidence into this case. The Motion cites to just one case
20   from the Ninth Circuit, United States v. LeMay, 260 F.3d 1018 (9th Cir. 2001), but that case does
21   nothing to advance the government’s request. LeMay involved a child molestation prosecution in
22   which the prosecutors obtained permission to present evidence of the defendant’s prior
23   convictions for child molestation under Rule 414 – a specialized rule that pertains solely to
24   defendants charged with child molestation. At trial, the defendant challenged the credibility of his
25   young accusers, as well as their lack of corroboration. In expressing approval for the decision to
26   allow the evidence, the Ninth Circuit explained that this type of defense was the precise scenario
27   for which Rule 414 was created and ruled that the evidence at issue was no more prejudicial than
28   the evidence of the charged crimes. Rule 414 analysis has no application here, and LeMay case
                                          8
              DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
         Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 11 of 13




 1   provides no support for the admission of the murders. The murders the government wants to
 2   present are significantly more inflammatory than the evidence to be presented on the charged
 3   crimes.
 4             The remainder of the government’s cases (see Mot. at 8-9) – all from other Circuits – all
 5   equally unavailing. For example, in United States v. Cardena, 842 F.3d 959 (7th Cir. 2016), the
 6   Seventh Circuit affirmed the decision to admit evidence of a defendant’s prior offer to cooperate
 7   in a drug conspiracy prosecution because the evidence was relevant to his consciousness of guilt
 8   and “not emotionally charged like the typical evidence excluded under Rule 403.” Id. at 992. Here,
 9   it is indisputable that the evidence the government seeks to introduce is emotionally charged and,
10   as discussed above, it is not relevant to any of the elements of the charged crimes.
11             Likewise, United States v. Moore, 641 F.3d 812 (7th Cir. 2011), is distinguishable in that there,
12   the court allowed in evidence of a police officer’s conversation with the defendant about dog fighting
13   at a home, which was of “relatively minor additional prejudice” given that the jury had already
14   heard that the home at issue was “known for drugs, guns, violence, and was nicknamed, “Murder
15   Ave.” Id. at 827. Moreover, the evidence was relevant because the centerpiece of the defense was
16   that the government could not tie the defendant to the home. Here, the murder evidence would
17   not add “relatively minor additional prejudice” but would add extreme prejudice, does not involve
18   any conduct by Defendants, and would not address any element of the charged offenses or the
19   defenses.
20             Finally, the government’s request finds no support from United States v. Green, 617 F.3d 233
21   (3d Cir. 2010), which also involved the admission of uncharged conduct by the defendant, rather than
22   violent uncharged conduct by others. In Green, the defendant was charged with attempted
23   possession with intent to distribute cocaine. Id. at 237. The government presented recorded calls
24   with an informant wherein the defendant sought both cocaine and dynamite (in the same calls),
25   and the court allowed to government to complete the narrative by presenting evidence that the
26   defendant intended to use the dynamite to kill an undercover officer whose work had led to the
27   defendant’s arrest. See id. at 237-38. Further, the court found that, for various reasons, the
28   evidence refuted the defendant’s repeated attempts to portray the informant as biased. With little
                                            9
                DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
          Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 12 of 13




 1   analysis, the Court found that the probative value of this evidence outweighed the potential for
 2   prejudice to such a degree that reversal of the conviction was unmerited. Nothing about the facts
 3   or analysis in Green is relevant to the arguments presented by the government here.
 4           In short, there are no cases that approve of what the government seeks to do here, and with
 5   good reason. The presentation of violent crimes by third parties which do not tend to prove any
 6   elements of the charged offenses is improper, and would likely be cause for reversal of any
 7   convictions obtained in this case. That is because the evidence is so tangential to the charged
 8   crimes, the probative value so attenuated (if it exists at all), and the danger of undue prejudice so
 9   high, that it should be excluded in its entirety.
10                                                 CONCLUSION
11           For all these reasons, this Court should deny the Motion in its entirety.
12
             RESPECTFULLY SUBMITTED this 8th day of May, 2020,
13

14                                           Paul J. Cambria, Jr.
15                                           Erin E. McCampbell
                                             LIPSITZ GREEN SCIME CAMBRIA LLP
16
                                             By:     /s/ Paul J. Cambria, Jr.
17                                                   Paul J. Cambria, Jr.
18                                                   Attorneys for Michael Lacey

19   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018) § II
     (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing is
20
     submitted, concur in the filing’s content and have authorized its filing.
21

22                                           Thomas H. Bienert, Jr.
                                             Whitney Z. Bernstein
23
                                             BIENERT KATZMAN, PLC
24
                                             By:     /s/ Whitney Z. Bernstein
25                                                   Whitney Z. Bernstein
26
                                                     Attorneys for James Larkin

27

28
                                           10
               DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
         Case 2:18-cr-00422-SMB Document 953 Filed 05/08/20 Page 13 of 13




                                               Gary S. Lincenberg
 1
                                               Ariel A. Neuman
 2                                             Gopi K. Panchapakesan
                                               BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 3                                             DROOKS, LINCENBERG & RHOW, P.C.
 4
                                               By:   /s/ Ariel A. Neuman
 5                                                   Ariel A. Neuman
                                                     Attorneys for John Brunst
 6

 7                                             Bruce Feder
                                               FEDER LAW OFFICE, P.A.
 8
                                               By:   /s/ Bruce Feder
 9                                                   Bruce Feder
10                                                   Attorneys for Scott Spear

11                                             David Eisenberg
                                               DAVID EISENBERG, P.L.C.
12

13                                             By:   /s/ David Eisenberg
                                                     David Eisenberg
14                                                   Attorneys for Andrew Padilla
15
                                               Joy Bertrand
16                                             JOY BERTRAND, ESQ.

17                                             By:   /s/ Joy Bertrand
18
                                                     Joy Bertrand
                                                     Attorneys for Joye Vaught
19
     On May 8, 2020, a PDF version
20   of this document was filed with
21   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
22
     Of a Notice of Electronic Filing to the
23   Following CM/ECF registrants:
24
     Kevin Rapp, kevin.rapp@usdoj.gov
25   Reginald Jones, reginald.jones4@usdoj.gov
26   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
27   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
28   Andrew Stone, andrew.stone@usdoj.gov
                                          11
              DEFENDANTS’ OPPOSITION TO MOTION TO ADMIT EVIDENCE OF MURDERS
